Citation Nr: 9917082	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left foot injury, currently evaluated 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1975 to 
March 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) March 1992 rating decision 
which denied ratings in excess of 10 percent for the low back 
and left foot disabilities, and a compensable rating for a 
right foot disability.  In October 1996, the case was 
remanded to the RO for additional development of the 
evidence.  By November 1998 RO decision, the veteran's 
service-connected left foot disability was increased to 20 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.

Also on appeal in October 1996 was the matter of an increased 
rating for the veteran's service-connected esophagitis.  The 
claim was denied by the Board in October 1996 and is no 
longer in appellate status, notwithstanding the fact that 
both the RO (by November 1998 supplemental statement of the 
case) and the veteran's accredited representative (in March 
and June 1999 written presentations on appeal) continued to 
list that matter as an issue on appeal.


FINDINGS OF FACT

1.  The veteran's low back disability is associated with 
degenerative changes and is currently manifested by impaired 
and painful range of motion of the lumbosacral spine; there 
is no evidence of muscle spasm or atrophy; he subjectively 
perceives pain at all times, but treats it only with over-
the-counter pain medication and has not received medical 
treatment since service.

2.  His left foot disability consists of degenerative and 
post traumatic changes in the foot and ankle, manifested by 
foot deformity, altered gait, reduced range motion of the 
toes, muscle atrophy, pain and discomfort; the range of 
motion of the ankle is full; there is diffuse, painful tyloma 
at the plantar aspect of the 3rd and 5th metatarsals, but no 
evidence of vascular or neurological impairment; the left 
foot disability interferes with his daily activities, but has 
not necessitated medical treatment since his service 
separation.

3.  The right foot disability is currently manifested by 
subjective complaints of pain and discomfort, unsupported by 
any objective findings; there is no evidence of degenerative 
or post traumatic changes, the range of motion of all joints 
is full, with no weakness, muscle atrophy, skin changes, 
vascular or neurological impairment; he has received no 
medical treatment for the right foot disability since 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for the 
veteran's low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (1998).

2.  The schedular criteria for separate 20 and 10 percent 
ratings for the veteran's left foot/ankle disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 
(1998).

3.  The schedular criteria for a compensable rating for the 
right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
in that they are capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that his service-connected low back and 
bilateral foot disabilities have increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Once a claim is determined 
well grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claims.  Thus, the Board is satisfied that the 
statutory duty to assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of crush 
injury to the left foot (post operative residuals involving 
the 4th and 5th metatarsals) and left ankle sprain, chronic 
low back pain due to rheumatoid spondylitis, and residuals of 
crush injury to the right foot was granted by September 1988 
RO rating decision based on the veteran's service medical 
records showing the onset and treatment of the pertinent 
disabilities in service.  Based on post-service clinical 
evidence, documenting the level of severity of such 
disabilities, including May 1988 VA medical examination 
report, 10 percent disability ratings were assigned his left 
foot/ankle and low back disabilities, and a noncompensable 
rating was assigned his right foot disability.

With regard to the veteran's low back disability, his service 
medical records reveal that a 2-month history of back pain 
was initially reported in May 1976.  On several occasions 
thereafter, he sought medical treatment for recurrent low 
back pain.  In June 1981, right sacroiliac joint inflammation 
was diagnosed, but an X-ray study of the lumbosacral spine in 
July 1981 was within normal limits.  On service separation 
medical examination in January 1988, sacroiliac joint pain 
was indicated.

The veteran's service medical records show that he sustained 
crush injury when a truck ran over his feet in July 1976, 
fracturing the 4th and 5th metatarsals of the left foot.  In 
August 1976, open reduction and internal fixation of the 4th 
and 5th left metatarsals with excision of the head of the 4th 
left metatarsal was performed.  In November 1982, he sprained 
his left ankle.  On service separation medical examination in 
January 1988, bilateral foot pain, greater on the left, was 
indicated and a well healed post surgical scar was noted on 
the dorsum of the left foot.  

On VA medical examination in May 1988, the veteran indicated 
that he experienced bilateral foot pain and swelling and low 
back pain; reportedly, the foot pain increased on prolonged 
activity such as prolonged standing.  X-ray study of the 
lumbar spine revealed a narrowing of the L5-S1 interspace, 
but the remainder of the lumbar spine was normal; sacroiliac 
joints were dense and sclerotic, bilaterally.  X-ray study of 
the right foot did not reveal any abnormalities, but the left 
foot study revealed amputated distal 4th and 5th metatarsals 
and opaque densities at the distal level of the 4th 
metatarsal; a density off the tip of the left fibula was 
shown, possibly representing a non-united ossification 
center.  Crush injuries to both feet with fractures of the 
left 4th and 5th metatarsals and intermittent swelling with 
prolonged standing, left ankle sprain, and chronic low back 
pain syndrome due to rheumatoid spondylitis were diagnosed.

On VA medical examination in December 1991, the veteran 
indicated experiencing severe back pain and left foot pain 
(noting that he kept twisting the left ankle).  X-ray study 
of the lumbosacral spine revealed changes compatible with 
bilateral sacroiliitis; a study of the left foot revealed 
post traumatic changes of the distal 4th and 5th metatarsals 
with no other definitive abnormality.  Status post crush 
injury to the left foot with surgical removal of the heads of 
the 4th and 5th metatarsals and chronic low back pain, 
secondary to rheumatoid spondylitis, were diagnosed.

On VA orthopedic examination in October 1994, the veteran 
indicated that he experienced constant low back pain, 
increasing on activity, which he treated with over-the-
counter pain medication; he denied receipt of medical 
treatment for his low back disability since service 
separation.  On examination, the musculature was normal and 
there was no evidence of postural abnormality or fixed 
deformity of the back, but mild upper lumbar tenderness was 
noted; the range of motion of the lumbosacral spine was 
reduced; full motion was attainable but was associated with 
pain.  X-ray study of the lumbosacral spine revealed 
bilateral sacroiliitis.  Sacroiliitis, possible early 
ankylosing spondylitis, and degenerative joint and disc 
disease of the lumbosacral spine were diagnosed.  

On VA orthopedic examination in October 1994, the veteran 
indicated that he experienced recurrent left foot discomfort 
and pain on walking, increasing in severity and frequency 
over time since his in-service injury and surgery; 
reportedly, such discomfort occurred once per week and 
resolved with rest.  On examination, a slight lateral 
deviation of the toes of the left foot with prominence at the 
1st and 3rd metatarsal heads was noted; the pulses were 
normal, and there was no evidence of skin or vascular changes 
in the lower extremities; supination, pronation, rising on 
toes and heels, and gait and function were normal; there was 
no evidence of tenderness of the heels.  X-ray study of the 
left foot revealed evidence of resection of the distal shaft 
of the 4th and 5th metatarsals with some fragmentary change 
involving the proximal articular surface of the 5th proximal 
phalanx and post traumatic deformity of the proximal aspect 
of the 4th proximal phalanx; there was evidence showing that 
there may have been an attempt to apply a prosthesis to the 
distal shaft of the 4th metatarsal.  Status post trauma to 
the left foot was diagnosed.

On VA medical examination in March 1997, the veteran 
indicated that he experienced recurrent low back pain since 
an injury in service.  Reportedly, the pain was constant and 
aggravated by walking and movement of the spine; at times, 
the pain was severe and caused him to limp.  He indicated 
that he was employed as a salesperson for a computer 
manufacturing company and experienced difficulty lifting and 
carrying his products because of the low back disability.  On 
examination, his posture was erect, gait was normal, and 
there was no fixed deformity or muscle atrophy of the 
lumbosacral spine; the range of motion of the lumbosacral 
spine was to 65 degrees flexion (the distance of the finger 
tip to the leg was about 5 inches and to the floor about 9 
inches), to 30 degrees on extension, left lateral flexion, 
and right lateral bending, and to 40 degrees on left and 
right rotation; there was evidence of pain on movement of the 
hips, and straight leg raising was to 80 degrees; there was 
no evidence of neurological abnormality, decreased strength, 
impaired reflexes or motor incoordination, but the sacroiliac 
area was painful on flexion of the hips, particularly on the 
left.  X-ray study of the lumbosacral spine revealed slight 
degeneration of the sacroiliac joints, exaggeration of the 
lumbar lordotic curvature and narrowing at the 5th lumbar 
interspace.  In pertinent part, chronic low back pain and 
bilateral sacroiliitis were diagnosed.

On VA orthopedic examination in March 1997, the veteran 
indicated that he experienced pain, swelling, and numbness in 
both feet, noting that the pain in the feet interfered with 
his full-time employment as a computer salesperson which 
involved prolonged standing and lifting equipment 
(reportedly, he experienced left foot pain after 20 minutes 
of standing; the right foot pain would set in shortly 
thereafter).  He indicated that he treated his feet with 
over-the-counter pain medication.  On examination, the 4th 
and 5th digits of the left foot were shortened and deformed, 
and there was a well healed incision at the dorsal aspect of 
the 4th interspace of the left foot; the lesser digits of the 
right foot appeared rectus, and the toes of the left foot 
appeared to be in an abducted position; the range of motion 
of the right foot toes was normal but was severely decreased 
in the left foot (with evidence of possible interdigital 
fusion of the 5th digit on passive motion); diffuse, painful 
tyloma was present at the plantar aspect of the area of the 
5th metatarsal shaft (at the distal end of metatarsal head 
excision) and at the 3rd metatarsal head; severe pain to 
palpation of the 3rd interspace of the left foot indicated a 
possible Morton's neuroma; the range of motion of both ankles 
was normal and not associated with pain; neurological and 
vascular examinations were normal.  The examiner's review of 
prior X-ray studies revealed a previous excision of the heads 
of the 4th and 5th left metatarsals and an implant in the 
shaft of the left 4th metatarsal; the left foot digits 
appeared in an abducted position, and there was evidence of 
os peroneus or accessory bone around the left peroneus longus 
tendon; a possible fracture of the left and right posterior 
talus process was noted; the left and right ankle joints were 
normal, but there was evidence of a possible old nonunion 
avulsion fracture of the left fibula; the osseous structure 
was not within the ankle or subtalar joint space and had no 
effect on the range of motion and did not cause pain.  

On examination in March 1997, the 4th and 5th digits of the 
veteran's left foot did not touch the ground but both feet 
were otherwise normal on standing; he was able to squat and 
rise on the heels and toes but there was an obvious weight 
transfer to the right foot due to loss of lateral column of 
the left foot (secondary to excision of the metatarsal 
heads); supination of the left foot was limited but was 
normal on the right; pronation was normal, bilaterally; the 
right foot appeared wider than the left due to left foot 
metatarsal heads excision; some mild soft tissue and muscle 
atrophy of the left ankle (secondary to altered gait) were 
noted; the right foot function was normal, but there was a 
medial transfer of weight on the left forefoot and 
deformities due to metatarsal heads excision; there was no 
evidence of a major limp on gait analysis, but slight weight 
shifting due to left metatarsal heads excision was noted.  
Skin and vascular examinations revealed plantar tyloma at the 
3rd and 5th left metatarsal heads but was otherwise normal.  

In response to the questions posed by the October 1996 Board 
remand, the VA physician opined in March 1997, that the left 
4th and 5th metatarsal heads had been excised (and there was 
thus no evidence of malunion or nonunion of the tarsals or 
metatarsals), and that the osseus structure (representing a 
form of osteoarthritis) directly below the base of the left 
fibula was not intra-articulate and did not cause a decrease 
in the range of motion of the ankle or subtalar joints; the 
range of motion of the ankles was normal.  The examiner 
opined that, overall, there was no evidence of long-term 
right foot injury, but the evidence showed post traumatic 
left foot injury; the severity of the left foot injury was 
characterized as "moderate," but it was indicated that the 
injury altered the veteran's gait and ii impaired his ability 
to perform the duties of his job or participate in athletics.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoor-dination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

The veteran's service-connected low back disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, limitation of motion of lumbar spine, and a 10 percent 
rating is assigned consistent with evidence of slightly 
impaired range of motion.  If the range of motion is 
moderately impaired, a 20 percent rating will be assigned 
under Diagnostic Code 5292; if the impairment of the range of 
motion is severe, a maximum schedular rating of 40 percent 
rating will be assigned under the same diagnostic code.

Based on a review of the pertinent evidence of record, as 
discussed above, the Board finds that a 20 percent rating is 
warranted for the veteran's service-connected low back 
disability.  Although he has not received medical treatment 
for his disability since service separation and treats the 
pain only with over-the-counter pain medication, he 
consistently reported experiencing low back pain, gradually 
increasing in severity and persistence over time, on VA 
medical examinations discussed above; although there is no 
evidence of weakness, muscle spasm or atrophy, his subjective 
complaints of pain are supported by objective findings of 
degenerative changes in the lumbosacral spine and impaired 
and painful range of motion.  Thus, resolving the benefit of 
reasonable doubt in the veteran's favor, and based on 
consideration of both subjective complaints of pain and 
objective evidence of reduced and painful range of motion of 
the lumbosacral spine, the Board believes that the severity 
of his service-connected low back disability more nearly 
approximates the rating criteria for a 20 percent rating 
under Diagnostic Code 5292.

Overall, considering both objective clinical evidence of 
record and the veteran's subjective complaints of pain and 
functional impairment over the years, the Board is of the 
opinion that his service-connected low back disability is 
productive of no more than moderate impairment of lumbar 
spine motion under Diagnostic Code 5292; although he 
suggested on VA medical examination in March 1997 that the 
overall level of severity of his low back disability 
increased over the years and is now productive of constant 
pain (which appears to increase on physical activity), he has 
not sought medical treatment for his pain since service 
separation; it does not appear that limitation of motion of 
the lumbosacral spine now is, or more nearly approximates the 
level of severe impairment.  Thus, the currently assigned 20 
percent rating for such disability adequately reflects the 
current level of severity of the disability.  Although the 
presence of arthritic changes in the lumbosacral spine is 
shown by the clinical evidence, the veteran's service-
connected low back disability is currently rated based on 
limitation of motion under Diagnostic Code 5292, and a 
compensable (20 percent) rating is assigned.  Thus, 
additional disability rating under Code 5003 is not warranted 
based on objective evidence of arthritis.

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, or that his disability 
is associated with neurological impairment; thus, a rating of 
his disability under Diagnostic Codes 5285, 5286, 5289, or 
5293, respectively, is not warranted.  

Moreover, the clinical evidence of record does not show that 
the veteran's service-connected low back disability is 
consistent with evidence of severe lumbosacral strain with 
evidence of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Thus, a 40 percent rating for the disability under 
Code 5295 is also inappropriate in this case.

The veteran's service-connected left foot disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5283, malunion or nonunion of tarsal or metatarsal bones, and 
a 20 percent rating is assigned consistent with evidence of 
moderately severe impairment; if the impairment is severe, a 
maximum schedular 30 percent rating is for application under 
the same diagnostic code.  The Board notes that, as indicated 
on March 1997 VA orthopedic examination, the veteran's left 
foot disability is not associated with malunion or nonunion 
of the tarsal or metatarsal bones as the heads of the 
affected bones had been surgically excised in the past.  
Thus, his disability is more consistent with evidence of foot 
injury and should therefore be rated under Diagnostic Code 
5284, "other foot injuries."  Foot injuries under Code 5284 
are rated 10, 20, and 30 percent disabling if the injuries 
are moderate, moderately severe, and severe, respectively.  

Based on the entire evidence of record, as discussed above, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
left foot disability under Diagnostic Code 5284.  As 
discussed above, the evidence shows that he sustained a 
crushing injury to the left foot in service, resulting in 
fracture of the 4th and 5th metatarsals, requiring surgical 
treatment.  His disability is shown to have resulted in post 
surgical deformities and arthritis, which are productive of 
altered gait, muscle atrophy, pain, swelling, discomfort, 
tyloma around the 3rd and 5th left metatarsals, and reduced 
range of motion of the left foot toes (but not of the ankle), 
but there is no evidence of neurological or vascular 
impairment; the overall level of severity of the disability 
was described by a VA examiner in March 1997 as "moderate."  
The Board notes that the VA examiner suggested in March 1997, 
that the veteran's left foot disability did not allow him to 
perform the duties of his employment or participate in 
athletics.  However, the entirety of the evidence of record 
does not support such conclusion as the veteran is not shown 
to have received any medical treatment or required 
prescription medication to treat his symptoms since active 
service; he appears to be employed full-time and is not shown 
to have lost any time from work due to his left foot 
disability; thus, while his left foot disability undoubtedly 
interferes with his employment, he receives compensation 
(currently a 20 percent rating) based on the severity of such 
interference with employment.  Thus, considering both 
subjective complaints of pain and functional impairment, 
supported by objective evidence, the Board is of the opinion 
that the level of severity of his disability is consistent 
with evidence of no more than moderately severe foot injury 
under Code 5284.

However, as discussed above, the veteran's service-connected 
left foot disability includes history of a sprained ankle 
which is now associated with mild muscle atrophy and 
degenerative changes (but the evidence demonstrates that the 
ankle is not productive of symptomatology nor is it 
associated with objective evidence of impaired range of 
motion, weakness, neurological impairment, vascular or skin 
abnormality).  Nevertheless, as the evidence demonstrates the 
presence of osteoarthritis directly below the base of the 
left fibula and there is evidence of post traumatic arthritis 
involving the left foot toes, as discussed above, an 
additional, separate 10 percent rating is warranted for the 
left foot disability by application of Diagnostic Code 5003 
(the ankle represents a major joint and involvement of 
multiple metatarsal joints represents a group of minor 
joints.  See 38 C.F.R. § 4.45) in addition to the 20 percent 
rating under Diagnostic Code 5284.  

The evidence before the Board does not reveal that the 
veteran's service-connected left foot disability is 
associated with malunion of tibia and fibula or that the 
ankle is ankylosed; thus, a rating of his disability under 
Diagnostic Codes 5262 or 5270, respectively, is not 
warranted.  

The Board notes that the evidence of record demonstrates the 
presence of post-surgical scars on the veteran's left foot.  
However, the recent clinical evidence, including March 1997 
VA orthopedic examination report, indicates that the scarring 
is not productive of any symptomatology and is not painful or 
tender on objective demonstration.  Accordingly, the evidence 
of record in this case does not support the application of a 
separate disability rating for the veteran's left foot 
disability under Diagnostic Code 7804 (scars which are tender 
and painful on objective demonstration).  See Esteban, 6 Vet. 
App. 259.

Regarding the veteran's service-connected right foot 
disability, it is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, and a noncompensable rating is 
assigned.  As noted above, a minimum 10 percent rating is for 
application under Code 5284 if the foot injury is moderate; 
however, a zero percent rating was assigned by the RO under 
38 C.F.R. § 4.31 which provides that where the rating 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned if the criteria for a 
compensable rating have not been met.  

Based on the pertinent evidence of record, discussed above, 
the Board believes that a compensable rating for the 
veteran's service-connected right foot disability is not 
warranted.  Although the evidence demonstrates that he did 
sustain a right foot injury in service requiring medical 
treatment, he did not sustain any right foot bones fractures 
and did not require surgical treatment.  Although he 
indicated on VA medical examination after service separation 
that the frequency and severity of his right foot pain 
intensified over the years, he is not shown to have required 
any medical treatment for the right foot disability since 
service.  Moreover, while he continues to perceive, 
subjective symptoms of right foot pain and discomfort 
(increasing on prolonged activity), such symptoms are not 
supported by any objective findings; range of motion of the 
right foot and ankle is full and no post traumatic or 
degenerative changes are present; there is no muscle atrophy, 
weakness, incoordination, skin changes, or vascular or 
neurological impairment, and the severity and frequency of 
his subjective symptoms has apparently not necessitated 
outpatient medical treatment or use of prescription 
medication.  Accordingly, the evidence does not support a 
conclusion that his service-connected right foot disability 
is consistent with moderate foot injury, on consideration of 
both objective and subjective manifestations, see DeLuca, 8 
Vet. App. at 206.

The evidence before the Board does not reveal that the 
veteran's service-connected right foot disability is 
associated with an ankylosed ankle, that the range of motion 
of the ankle is reduced, that subastragalar or tarsal joints 
are ankylosed, that there is malunion of os calcis or 
astragalus, or that there is moderate, moderately severe, or 
severe malunion or nonunion of tarsal or metatarsal bones; 
thus, a compensable rating of his disability is not warranted 
under Diagnostic Codes 5270, 5271, 5272, 5273, or 5283 
respectively.  

Finally, the evidence of record before the Board does not 
reveal that the veteran's service-connected left foot/ankle, 
low back, and right foot disabilities cause him unusual or 
exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1) (1998).  He has not received any 
outpatient medical treatment for his disabilities since 
service, and is not shown to have required frequent periods 
of hospitalization due to his service-connected disabilities.  
Although the evidence indicates that his disabilities 
interfere with his employment as a computer salesperson, the 
veteran appears to be currently employed on a full-time basis 
and is not shown to have lost any time from work due to his 
disabilities.  The entirety of the evidence does not show 
that the left and right foot and low back disabilities 
currently cause him exceptional hardship in an employment 
setting.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an exceptional or unusual disability picture 
associated with the pertinent disabilities, application of 
the provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the 
regular rating criteria, is deemed inappropriate.  The Board 
stresses that, although the VA examiner suggested in March 
1997 that the veteran's left foot disability prevented him 
from performing his employment duties, such conclusion is 
unsupported by any objective evidence which would show that 
he is either unable to perform his duties or that an 
exceptional hardship exists with regard to performance of 
such duties.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for his right foot disability, 
there is no question as to which of two evaluations should be 
applied.  Thus, 38 C.F.R. § 4.7 (1998) is inapplicable.


ORDER

Entitlement to an increased evaluation of 20 percent for a 
low back disability is granted, subject to pertinent criteria 
governing the payment of monetary benefits.

Separate disability ratings of 20 and 10 percent are granted 
the veteran's left foot/ankle disability, subject to 
pertinent criteria governing the payment of monetary awards.

An increased (compensable) rating for a right foot disability 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

